DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2012-0030009) in view of Pflumm et al. (US 2013/0207046 A1).


    PNG
    media_image1.png
    196
    183
    media_image1.png
    Greyscale

(page 8) such that L1-2 = single bond, s = t = 1, R4-5 = hydrogen, Ar3 = substituted 10-membered heteroaryl (phenyl-substituted quinazolinyl), and Ar4 = unsubstituted C6 aryl (phenyl) of Formula 2 as recited by the Applicant; R6 = unsubstituted C6 aryl (phenyl) and HAr = substituted 10-membered heteroaryl containing nitrogen (phenyl-substituted quinazolinyl) of Formula 6 as recited by the Applicant; corresponds to H-1 as recited by the Applicant in Claim 1.  Shin et al. discloses its inventive compounds as host material (in combination with dopant material) in the light-emitting layer (interposed between a pair of electrodes) of an organic electroluminescent (EL) device (page 8, lines 295-302, of the Machine Translation).  The organic EL device comprises the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer (hole transporting band), light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode (lines 856-888, pages 21-22 of the Machine Translation).  However, Shin et al. does not explicitly disclose a compound of Formula 1 as recited by the Applicant.
	Pflumm et al. discloses the following compound:

    PNG
    media_image2.png
    266
    436
    media_image2.png
    Greyscale

(page 14) such that p = q = r = 1, R1-3 = hydrogen, L = single bond, n = m = 1, and Ar1-2 = unsubstituted C6 or C12 aryl (phenyl or biphenyl) of Formulae 1 and 3 as recited by the Applicant; Ar1 = Formula R-2 and Ar2 = Formula R-1 as recited by the Applicant; corresponds to C-24 as recited by the Applicant in Claim 7.  Pflumm et al. discloses its inventive compounds as hole-transporting materials for an organic EL device, the use of which results in “significant improvements in the current efficiency and lifetime” ([0148]).  It would have been obvious to utilize the compound as disclosed by Pflumm et al. (above) as material comprising the hole-transporting layer of the organic EL device as disclosed by Shin et al.  The motivation is provided by the disclosure of Pflumm et al., which discloses that the use of its inventive (hole-transporting) compounds results in significant improvements in current efficiency and lifetime.   

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786